Exhibit 10.1

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER SECURITIES LAWS,
AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THIS WARRANT AND IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS.

 

Warrant No. W-1

Issue Date: October 5, 2016

 

SEMTECH CORPORATION

 

WARRANT FOR COMMON STOCK

 

Semtech Corporation (the “Company”), for value received, hereby certifies and
agrees that Comcast Cable Communications Management, LLC, or its registered
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at any time from the Issue Date and prior to the
Expiration Date (as defined below), up to One Million Eighty-six Thousand Nine
Hundred Fifty-seven (1,086,957) shares (the “Warrant Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), at a purchase
price (the “Exercise Price”) per share equal to $0.01. The number of Warrant
Shares to be purchased upon exercise of this Warrant is subject to adjustment as
hereinafter provided.

 

1.                                      Defined Terms. For purposes of this
Warrant:

 

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the Exchange
Act.

 

“Agreement” means the Agreement dated as of the Issue Date by and between the
Company and Comcast Cable Communications Management, LLC.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

 

“City” means any of the cities set forth on Schedule 1.

 

“Comcast” means Comcast Corporation.

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

“Exercise Date” has the meaning ascribed to such term in Section 2(a).

 

“Expiration Date” means the Expiration Date as provided for in Section 4.

 

“Fair Market Value” of a Warrant Share means, as of any date:

 

(a)                                 if the Common Stock is listed on the NASDAQ
Stock Market or another U.S. national securities exchange, the average of the
closing prices of the Common

 

--------------------------------------------------------------------------------


 

Stock on such market over the ten-trading-day period ending on the trading day
immediately prior to such date (as determined by reference to the screen
entitled “SMTC <Equity> HP” as reported by Bloomberg L.P., without regard to
pre-open or after hours trading outside of any regular trading sessions for any
such scheduled trading day on such trading day);

 

(b)                                 if the Common Stock is not listed on the
NASDAQ Stock Market or another U.S. national securities exchange, the average of
the quoted sale prices of the Common Stock in the over-the-counter market as
reported by OTC Markets Group Inc. or other similar organization over the
ten-trading-day period ending on the trading day immediately prior to such date
(as determined by reference to the screen entitled “SMTC <Equity> HP” as
reported by Bloomberg L.P., without regard to pre-open or after hours trading
outside of any regular trading sessions for any such scheduled trading day on
such trading day); or

 

(c)                                  otherwise, the fair market value of a share
of Common Stock shall be the price that would be negotiated in an arm’s-length
transaction for cash between a willing seller and a willing and able buyer, both
having full knowledge of the relevant facts and neither of which is under any
compulsion to complete the transaction, without regard for control premiums or
minority or illiquidity discounts, as such price is determined by the Board;
provided, that, the Company shall give the Holder prompt written notice of any
such determination, together with reasonable data to support such determination,
and, if the Holder objects to any such determination within three Business Days
after receiving notice of the same, the Fair Market Value shall be the fair
market value of a share of Common Stock that would be negotiated in an
arm’s-length transaction for cash between a willing seller and a willing and
able buyer, both having full knowledge of the relevant facts and neither of
which is under any compulsion to complete the transaction, without regard for
control premiums or minority or illiquidity discounts as determined by an
independent appraiser selected in good faith by the Board and reasonably
acceptable to the Holder, the fees and expenses of which shall be borne by the
Company (unless such appraiser’s determination of the Fair Market Value is not
greater than 105% or less than 95% of the Fair Market Value as determined by the
Board, in which case the cost of such appraiser shall be borne by the Holder),
and the determination of such appraiser shall be final and binding on the
Company and the Holder for the purpose of determining Fair Market Value.

 

“Fundamental Transaction” has the meaning ascribed to such term in Section 6(b).

 

“Initial Cities” means each of Philadelphia, Pennsylvania; San Francisco,
California; Boston Massachusetts; and Chicago, Illinois.

 

“Issue Date” means the Issue Date first written above.

 

“Milestone” means, with respect to a City, that:

 

(a)                                 50% of the aggregate population (as measured
by the 2010 U.S. Census Bureau residential data) and employees (as measured by
the 2010 U.S. Census Bureau employment data) of such City has LoRaWAN Coverage,
where “LoRaWAN Coverage” means that (i) such aggregate population and employees
of such City

 

2

--------------------------------------------------------------------------------


 

can receive and transmit outdoor signals to and from LoRa gateways deployed by
Comcast or its chosen mobile network operator (“MNO”) or system integrator, with
a maximum allowable path loss (MAPL) of 151.2dB for outdoor coverage as
demonstrated by a propagation prediction tool and verified by drive testing (the
signal strength derived from the MAPL specified above signifies a 2-way, 90%
data delivery rate where several transmissions attempts are allowed for data
delivery), and (ii) LoRa end-node used to track the receipt of data
transmissions meets Semtech’s published receiver specifications for the United
States and is compliant with the FCC’s transmit standards; and

 

(b)                                 Comcast has provided to Semtech (i) a
certified report of Comcast or its chosen MNO or system integrator demonstrating
the satisfaction of the criteria described in clause (a) above (including
through the use of coverage maps) and certifying that such criteria have been
satisfied, (ii) a certification by such MNO or system integrator that the
gateways have been installed, and (iii) a certification by such MNO or system
integrator of the aggregate population (as measured by the 2010 U.S. Census
Bureau residential data) and employees (as measured by the 2010 U.S. Census
Bureau employment data) for each zip code in such City;

 

provided that if, with respect to such City, Comcast determines to cover a
portion of the population of such City with an equivalent population from
outside of such City but within the same MSA as such City (but not from another
City and not to the extent such population has been used under this proviso for
another City), it may do so, and the criteria described in clauses (a) and
(b) above will be adjusted accordingly and must nonetheless continue to be
satisfied.

 

“Milestone Period” means the period beginning with the Issue Date and ending 30
months thereafter.

 

“MSA” means “metropolitan statistical area” as determined by the U.S. Office of
Management and Budget.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Warrant” means this Warrant for Common Stock and all other warrants issued upon
transfer, division or combination of, or in substitution for, this Warrant or
such other warrants in accordance with the terms and conditions hereof.

 

“Warrant Shares” has the meaning ascribed to such term in the preamble of this
Warrant.

 

2.                                      Exercise.

 

(a)                                 Method of Exercise. This Warrant may be
exercised by the Holder at any time and from time to time prior to the
Expiration Date for all or any portion of the number of Warrant Shares
purchasable hereunder, but in any case only to the extent vested in accordance
with Section 3. In order to exercise this Warrant, in whole or in part, the
Holder shall deliver to the Company at its principal offices prior to 5:00 p.m.,
New York City time, on a Business Day (A) this Warrant, (B) a duly executed copy
of the form of Notice of Exercise attached hereto (together, the “Exercise
Notice”), which Exercise Notice shall specify the number of Warrant Shares
subject to such Exercise Notice and the extent, if any to which, exercise
pursuant to such Exercise Notice shall be settled through Physical

 

3

--------------------------------------------------------------------------------


 

Delivery (as defined below) and/or Net Share Settlement (as defined below), and
whether the Holder requests Net Cash Settlement (as defined below), and (C) in
the case of exercise pursuant to Section 2(a)(i) below, payment in full of the
aggregate Exercise Price for the portion of the Warrant being exercised, in cash
by wire transfer of immediately available U.S. funds to an account designated by
the Company. The date on which such delivery shall have taken place shall be
referred to as the “Exercise Date”); provided, that, if such delivery is made
after 5:00 p.m., New York City time, on any Business Day, the Exercise Date
shall be the next succeeding Business Day.

 

(i)                                     Physical Delivery.  If the Holder has
elected to settle the exercise of this Warrant through physical delivery of
Warrant Shares upon cash payment by the Holder (“Physical Delivery”) of the
Exercise Price in effect under this Warrant as of the Exercise Date in
accordance with this Section 2(a)(i), the portion of this Warrant being so
exercised shall be canceled and the Company shall issue to the Holder the number
of Warrant Shares elected to be delivered by Physical Delivery in the applicable
Exercise Notice.

 

(ii)                                  Net Share Settlement.  If the Holder has
elected to settle the exercise of this Warrant through a net or “cashless”
exercise by using certain Warrant Shares that the Holder would have otherwise
received upon such settlement as payment of the Exercise Price (“Net Share
Settlement”) in accordance with this Section 2(a)(ii), the portion of this
Warrant being so exercised shall be canceled and the Company shall issue to the
Holder a number of Warrant Shares computed using the following formula:

 

X = Y * (A - B)

A

 

where:

 

X =  the number of Warrant Shares to be issued to the Holder.

 

Y =  the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the number of Warrant Shares subject
to the applicable Exercise Notice.

 

A =  the Fair Market Value as of the Exercise Date.

 

B =  the Exercise Price in effect under this Warrant as of the Exercise Date.

 

* = multiplied by.

 

(iii)                               Net Cash Settlement. If the Holder has
requested to settle the exercise of this Warrant through payment of cash by the
Company to the Holder, net of the Exercise Price, in lieu of issuing any Warrant
Shares (“Net Cash Settlement”) in accordance with this Section 2(a)(iii), and if
the Company agrees, in its sole and absolute discretion, to effect such Net Cash
Settlement in lieu of the settlement election made by the Holder in the Exercise
Notice (in which case the Company shall so notify the Holder in writing within
two (2) Business Days following the Exercise Date, but it being understood that
the Company may decline such request for any reason or no reason, and in the
absence of any response by the Company to such request, such request shall be
deemed declined), the portion of

 

4

--------------------------------------------------------------------------------


 

this Warrant being so exercised shall be canceled, and the Company shall deliver
to Holder an amount of cash computed using the following formula:

 

X = Y * (A - B)

 

where:

 

X =  the Net Cash Settlement amount to be paid to the Holder.

 

Y =  the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the number of Warrant Shares subject
to the applicable Exercise Notice.

 

A =  the Fair Market Value as of the Exercise Date.

 

B =  the Exercise Price in effect under this Warrant as of the Exercise Date.

 

* = multiplied by.

 

(b)                                 Effectiveness. Each exercise of this Warrant
shall be deemed to have been effected immediately prior to the close of business
on the Exercise Date. As soon as practicable after each exercise of this
Warrant, and in any event within three Business Days thereafter, the Company
shall execute (or cause to be executed) and deliver (or cause to be delivered)
to the Holder a certificate or certificates representing the aggregate number of
full Warrant Shares, if any, to be issued upon such exercise (which, upon
Holder’s request, will be issued in book entry form in lieu of physical
certificates), together with any cash in lieu of any fraction of a share as
provided in Section 2(c), or, in the case of Net Cash Settlement as provided in
Section 2(a)(iii), if applicable, the relevant cash amount. The stock
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the exercising Holder shall reasonably
request in the Exercise Notice or otherwise and shall be registered in the name
of the Holder or such other name as shall be designated in the Exercise Notice. 
This Warrant shall be deemed to have been exercised, and such stock certificate
or certificates shall be deemed to have been issued, and the Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of the shares of Common Stock evidenced by such stock certificate or
certificates for all purposes, as of the Exercise Date.

 

(c)                                  No Fractional Shares. No fractional shares
of any security will be issued in connection with any exercise hereunder. As to
any fraction of a share that would otherwise be issuable, the Company shall pay
cash equal to such fraction multiplied by the Fair Market Value as of the
applicable Exercise Date.

 

(d)                                 Partial Exercise. If this Warrant shall have
been exercised in part, the Company shall, not later than the time of delivery
of the certificate or certificates representing the Warrant Shares being issued
pursuant to such exercise, deliver to the Holder a new Warrant evidencing the
rights of the Holder to purchase the unexercised Warrant Shares subject to this
Warrant and clarifying the extent to which such unexercised portion of the
Warrant is then vested or is then still subject to vesting. Such new Warrant
shall in all other respects be identical to this Warrant.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Payment of Taxes and Other Expenses.  In
connection with the exercise of this Warrant, the Company shall pay all of its
expenses and all issuance, transfer, stamp and other similar incidental taxes
imposed by any taxing authority in the United States with respect to the
issuance or delivery of Warrant Shares; provided, however, that the Company
shall not be required to pay any tax or other charge imposed in respect of any
transfer involved in the Company’s issuance and delivery of Warrant Shares
(including certificates therefor) (or any payment of cash or other property in
lieu of such shares) to any recipient other than the Holder, and in case of any
such tax or other charge, the Company shall not be required to issue or deliver
any such shares (or cash or other property in lieu of such shares) until such
tax or charge has been paid or an amount sufficient for the payment thereof has
been delivered to the Company or it has been established to the Company’s
satisfaction that any such tax or other charge that is or may become due has
been paid.

 

3.                                      Vesting.  The Warrant shall vest and
shall become exercisable only as follows:

 

(a)                                 10% of the Warrant (i.e., 108,696 of the
Warrant Shares) shall vest and shall become exercisable on the Issue Date.

 

(b)                                 10% of the Warrant (i.e., 108,696 of the
Warrant Shares) shall vest and shall become exercisable at such time that the
Milestone is first met for at least two of the Initial Cities but only if the
Milestone is so met before the end of the Milestone Period.

 

(c)                                  26% of the Warrant (i.e., 282,609 of the
Warrant Shares) shall vest and shall become exercisable at such time that the
Milestone is first met for at least 10 of the Cities (and which must include at
least two of the Initial Cities) but only if the Milestone is so met before the
end of the Milestone Period.

 

(d)                                 27% of the Warrant (i.e., 293,478 of the
Warrant Shares) shall vest and shall become exercisable at such time that the
Milestone is first met for at least 20 of the Cities (and which must include at
least two of the Initial Cities) but only if the Milestone is so met before the
end of the Milestone Period.

 

(e)                                  27% of the Warrant (i.e., 293,478 of the
Warrant Shares) shall vest and shall become exercisable at such time that the
Milestone is first met for at least 30 of the Cities (and which must include at
least two of the Initial Cities) but only if the Milestone is so met before the
end of the Milestone Period.

 

4.                                      Expiration. Notwithstanding anything to
the contrary, this Warrant and the right to purchase Warrant Shares upon
exercise of this Warrant shall expire at 5:00 p.m. New York City time on the
seventh anniversary of the Issue Date (“Expiration Date”).

 

5.                                      Notices of Certain Events. In case:

 

(a)                                 the Company shall take a record of the
holders of the Common Stock for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of stock or any class or any other securities, or to
receive any other right, or

 

(b)                                 of any Fundamental Transaction, or

 

6

--------------------------------------------------------------------------------


 

(c)                                  of the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, then, and in each such
case:

 

the Company will mail or cause to be mailed to the Holder of this Warrant a
notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the
estimated effective date on which such Fundamental Transaction, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of the Common Stock shall be entitled to
exchange their shares for cash, securities or other property deliverable upon
such Fundamental Transaction, dissolution, liquidation or winding-up. Such
notice shall be mailed at least 10 calendar days prior to the record date or
effective date for the event specified in such notice. Failure to provide such
notice shall not affect the validity of any action taken. For the avoidance of
doubt, no such notice (or the failure to provide it to the Holder) shall
supersede or limit any adjustment called for by Section 6 below by reason of any
event as to which notice is required by this Section.

 

6.                                      Adjustment of Number of Warrant Shares.
The number and kind of Warrant Shares shall be subject to adjustment from time
to time upon the occurrence of certain events, as follows; provided, that, if
more than one subsection of this Section is applicable to a single event, the
subsection that produces the largest adjustment shall be applied, and no single
event shall cause an adjustment under more than one subsection of this
Section to the extent of any resulting duplication:

 

(a)                                 Stock Dividends or Splits. If, at any time
after the Issue Date, the number of shares of Common Stock (or other class of
capital stock of the Company then issuable upon exercise of this Warrant)
outstanding is increased by a stock dividend payable in shares of Common Stock
(or such other class of capital stock) or by a subdivision or split-up of shares
of Common Stock (or such other class of capital stock), then, effective as of
the record date for the determination of holders of Common Stock (or such other
class of capital stock) entitled to receive such stock dividend, or to be
affected by such subdivision or split-up, the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately increased. If, at any
time after the Issue Date, the number of shares of Common Stock (or such other
class of capital stock) outstanding is decreased by a combination of the
outstanding shares of Common Stock (or such other class of capital stock) into a
smaller number of shares of Common Stock (or such other class of capital stock),
then, following the record date to determine shares affected by such
combination, the number of Warrant Shares issuable upon exercise of this Warrant
shall be proportionately decreased. Any adjustment under this Section 6(a) shall
become effective at the close of business on the date the dividend, subdivision
or combination becomes effective.

 

(b)                                 Reclassifications, Reorganizations,
Consolidations or Mergers. In the event of any capital reorganization of the
Company, any reclassification of the stock of the Company (other than a change
in par value or from par value to no par value or from no par value to par value
or as a result of a stock dividend or subdivision, split-up or combination of
shares), or any consolidation or merger of the Company with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock) (in any case,
other than any such transaction covered by Section 6(a)) (each, a “Fundamental
Transaction”), the Company shall make appropriate provision so that the holder
of this Warrant shall have the right to receive upon exercise of this Warrant,
in lieu of the Warrant Shares, the cash, securities or other

 

7

--------------------------------------------------------------------------------


 

property of the Company or of the successor corporation resulting from such
Fundamental Transaction, if any, to which the holder of the number of Warrant
Shares then underlying this Warrant (immediately prior to the time of such
Fundamental Transaction) would have been entitled upon and as a result of such
Fundamental Transaction, subject to the other terms and conditions of this
Warrant (including the vesting provisions in Section 3); provided, that, if the
holders of Common Stock (or other class of capital stock of the Company then
issuable upon exercise of this Warrant) have the right to elect the kind or
amount of consideration receivable upon consummation of any such Fundamental
Transaction, then the consideration that the Holder shall be entitled to receive
upon exercise of this Warrant shall be the types and amounts of consideration
received by the majority of all holders of the shares of Common Stock (or such
other class of capital stock) that affirmatively make an election (or of all
such holders if none make an election).

 

(c)                                  Rounding of Calculations; Minimum
Adjustments. All calculations under this Section 6 shall be made to the nearest
one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th) of a
share, as the case may be. Any provision of this Section 6 to the contrary
notwithstanding, no adjustment in the Exercise Price or the number of shares of
Common Stock into which this Warrant is exercisable shall be made if the amount
of such adjustment would be less than $0.01 or one-tenth (1/10th) of a share of
Common Stock, but any such amount shall be carried forward and an adjustment
with respect thereto shall be made at the time of and together with any
subsequent adjustment which, together with such amount and any other amount or
amounts so carried forward, shall aggregate $0.01 or 1/10th of a share of Common
Stock, or more.

 

(d)                                 Notice of Adjustment. Whenever the terms of
this Warrant are adjusted pursuant to this Section 6 or pursuant to any other
applicable provision hereof, the Company shall deliver to the Holder in
accordance with the notice provisions below a certificate signed by the Chief
Financial Officer or another officer of the Company describing, in reasonable
detail, the change or event requiring such adjustment and the newly adjusted
number of Warrant Shares and, as applicable, the cash, kind and amount of
shares, securities or other property purchasable hereunder after giving effect
to such adjustment.

 

7.                                      Reservation of Stock; Validity. The
Company will at all times reserve and keep available, solely for the issuance
and delivery upon the exercise of this Warrant, such Common Stock and other
stock, securities and property, as from time to time shall be issuable upon the
exercise of this Warrant. All securities which shall be so issuable, when issued
upon exercise of the Warrant in accordance with this Warrant, will be validly
issued, fully paid and nonassessable, issued without violation of any preemptive
rights, and issued free and clear of any lien, charge, security interest,
pledge, or similar encumbrance. The Company will not, by amendment of its
Certificate of Incorporation, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times use its
commercially reasonable efforts to take such actions and do such other things,
as may be reasonably requested by the Holder to carry out the provisions of this
Warrant. Without limiting the generality of the foregoing, the Company will
(i) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant and (ii) use its commercially
reasonable efforts to obtain, make or file (as applicable) any consents,
approvals, orders, waivers, exemptions, authorizations, registrations,
declarations, filings, qualifications, certifications, notices, applications, or
reports from, to or with any regulatory body having jurisdiction thereof, in any
case as may be required on the part of the Company to enable the Company to
perform its obligations under this Warrant, including obtaining stockholder
approval if necessary.

 

8

--------------------------------------------------------------------------------


 

8.                                      Replacement of Warrant. Upon delivery by
the Holder to the Company of evidence reasonably satisfactory to the Company
(such as an affidavit of the Holder) of the loss, theft, destruction or
mutilation of this Warrant and (in the case of loss, theft or destruction) upon
delivery of an indemnity agreement in an amount reasonably satisfactory to the
Company, or (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will issue, in lieu thereof, a new Warrant of like tenor
and dated as of the Issue Date.

 

9.                                      No Rights as Stockholder. Until the
exercise of this Warrant for Warrant Shares (including any partial exercise
pursuant to Section 2(d)), the Holder of this Warrant shall not have or exercise
any rights as a stockholder of the Company by virtue of this Warrant.

 

10.                               Transfer.

 

(a)                                 Vested Portion.  At any time and from time
to time prior to the Expiration Date, Holder may, pursuant to this
Section 10(a), sell, assign or transfer to any person all or any portion of this
Warrant to the extent this Warrant is vested in accordance with Section 3, so
long as such transfer does not violate applicable laws (including securities
laws).

 

(b)                                 Transfers to Affiliates. At any time and
from time to time prior to the Expiration Date, Holder may, pursuant to this
Section 10(b), sell, assign or transfer all or any portion of this Warrant
(whether vested or unvested) to Comcast Corporation or any Affiliate of Comcast
Corporation in which Comcast Corporation directly or indirectly owns at least
90% of the voting and economic rights (“Transferee”) so long as such transfer
does not violate applicable laws (including securities laws), provided, that, if
at any time Comcast Corporation no longer directly or indirectly owns at least
90% of the voting and economic rights of the Transferee, all or any portion of
this Warrant so transferred pursuant to this Section 10(b) must be transferred
from the Transferee back to Comcast Corporation or another Affiliate of Comcast
Corporation in which Comcast Corporation directly or indirectly owns at least
90% of the voting and economic rights.

 

(c)                                  Notice of Transfer; Transfer Procedures.
Promptly following any sale, assignment or other transfer of this Warrant or any
portion of this Warrant pursuant to Sections 10(a) or (b) of this Warrant, the
Holder shall surrender this Warrant to the Company, together with written notice
of (x) the name, address, telephone number and facsimile number of the
transferee and (y) an acknowledgement and agreement of such transferee to the
terms of this Warrant, and the Company shall promptly thereafter (i) deliver to
the designated transferee a new Warrant that reflects the new transferee as
warrantholder and that is identical in all respects to this Warrant (including
being dated as of the Issue Date); provided, however, that in the event of a
partial transfer of this Warrant, the Company shall deliver to the transferee a
new warrant evidencing the rights of the Holder so transferred and shall deliver
to the Holder a new warrant evidencing the rights of the Holder not so
transferred (including clarifying the extent to which such warrant is vested or
unvested) and (ii) register on the books and records of the Company such
transfer. The Company may require payment of a sum sufficient to cover any stamp
or other tax or other charge that may be imposed in connection with any
registration of such transfer.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Indirect Transfers. For the avoidance of
doubt, nothing in this Warrant shall prohibit the indirect transfer of this
Warrant or any interest herein that results from any change of ownership of the
Holder (subject to the proviso at the end of Section 10(b)).

 

11.                               Securities Laws Matters.

 

(a)                                 The Holder represents and warrants to the
Company that the Holder is an “accredited investor” within the meaning of the
Securities Act, is experienced in investing in companies such as the Company, is
able to bear the economic risk and withstand a complete loss of its investment
in this Warrant and the Warrant Shares, has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Warrant Shares, is acquiring this
Warrant and the Warrant Shares for its own account for investment and not with a
view to, or for resale in connection with, any distribution within the meaning
of the Securities Act, and understands that this Warrant and the Warrant Shares
are characterized as “restricted securities” under U.S. federal securities laws
since they are being acquired from the Company in a transaction not involving a
public offering and that under such laws such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

 

(b)                                 The Holder agrees that any Warrant or
certificate representing Warrant Shares shall bear the following legend (or
comparable restriction, if in book entry form); provided, that, at such time
that such legend is no longer applicable as reasonably determined by the Company
with the advice of counsel, the Holder may request in writing that the Company
issue a new instrument of like tenor without such legend, and the Company shall
so issue such a certificate or instrument:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER SECURITIES LAWS,
AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THIS WARRANT AND IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS.

 

12.                               Company Representations and Warranties. The
Company hereby represents and warrants to the Holder that, as of the Issue Date:

 

(a)                                 Organization, Good Standing and Corporate
Power. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Warrant.

 

(b)                                 Authorization. All corporate action on the
part of the Company (including its Board, officers and stockholders) necessary
to authorize the execution, delivery and performance of this Warrant by the
Company has been taken. This Warrant constitutes the valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Valid Issuance of Shares. The Warrant
Shares have been duly reserved for issuance and, upon issuance in accordance
with the terms of this Warrant, will be duly authorized, validly issued, fully
paid and nonassessable and issued free and clear of any lien, charge, security
interest, pledge, or similar encumbrance. The offer, sale and issuance of this
Warrant and the issuance of the Warrant Shares upon exercise hereof (i) are not
subject to and will not give rise to any preemptive rights or rights of first
refusal with respect thereto and (ii) are and will be in compliance with all
applicable federal and state securities laws.

 

(d)                                 Governmental Consents and Filings. No
consent, approval, order, waiver, exemption or authorization of, registration,
declaration, filing or qualification with, certification, notice, application or
report to, any governmental authority, self-regulatory organization (including
the NASDAQ Stock Market or any other applicable national securities exchange) or
any other third party is required on the part of the Company in connection with
the execution and delivery of this Warrant or the offer, sale and issuance of
this Warrant or the issuance of the Warrant Shares upon exercise hereof.

 

13.                               Confidentiality.

 

(a)                                 Confidential Information.  From time to
time, either party hereto (the “Disclosing Party”) may disclose or make
available to the other party hereto (the “Receiving Party”), in writing,
confidential information concerning the Disclosing Party and/or its business,
products, processes, or services in connection with this Warrant and which at
the time of disclosure either is marked as “Confidential” or is otherwise
reasonably identifiable as the confidential information of the Disclosing Party
(together, “Confidential Information”).  Each party hereto agrees that: (i) it
will use Confidential Information belonging to the Disclosing Party solely for
the purposes of this Warrant; and (ii) it will take all reasonable precautions
to ensure that it does not disclose Confidential Information belonging to the
Disclosing Party to any third party (other than the Receiving Party’s employees
and/or sub-contractors on a need-to-know basis who are bound by obligations of
nondisclosure and limited use at least as stringent as those contained herein)
without first obtaining the Disclosing Party’s written consent.  For
Confidential Information that does not constitute “trade secrets” under
applicable law, these confidentiality obligations will expire five years after
the termination or expiration of this Warrant.  For Confidential Information
that constitutes a “trade secret” under applicable law, these confidentiality
obligations will continue until such information ceases to constitute a “trade
secret” under such applicable law.  The Receiving Party will be responsible for
any breach of this Section by its employees, representatives, agents and any
subcontractors.  Upon the request of a Disclosing Party, the Receiving Party
will deliver to the Disclosing Party or destroy all copies of the Disclosing
Party’s Confidential Information, except that the Receiving Party may retain one
set of copies of the documents otherwise to be returned or destroyed to the
extent required for compliance purposes only and except for the Confidential
Information that are retained in the Receiving Party’s and/or its
subcontractor’s standard backup systems in the normal course of business.  Upon
request the Receiving Party agrees to confirm in writing to the Disclosing Party
that it and each of its affiliates has performed the foregoing.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Exclusions. “Confidential Information” will
not include any information that: (i) was independently developed by the
Receiving Party without use of or reference to any Confidential Information
belonging to the Disclosing Party; (ii) was acquired by the Receiving Party from
a third party having the legal right to furnish same to the Receiving Party;
(iii) was at the time in question (whether at disclosure or thereafter)
generally known by or available to the public (through no act or omission of the
Receiving Party); or (iv) was rightfully known to the Receiving Party at the
time of disclosure. Furthermore, these confidentiality obligations will not
restrict any disclosure required by order of a court or any government agency,
provided that the Receiving Party gives prompt notice to the Disclosing Party of
any such order and reasonably cooperates with the Disclosing Party at the
Disclosing Party’s request and expense to resist such order or to obtain a
protective order.  Each Party further agrees that these confidentiality
obligations will not restrict any disclosure of this Warrant as may be required
by law, including, without limitation, pursuant to the requirements of the
Securities and Exchange Commission and the NASDAQ Stock Market.

 

14.                               Miscellaneous.

 

(a)                                 Notices. All notices and other
communications from the Company to the Holder of this Warrant in connection with
this Warrant shall be sufficiently made if sent by first class mail, postage
prepaid, personal delivery, by facsimile, or by nationally recognized express
same-day, next-day or second-day courier service to the address or facsimile
number, as applicable, of such Holder appearing on the books of the Company
maintained for such purpose (as changed by the Holder from time to time by like
notice). All notices and other communications from the Holder of this Warrant to
the Company, including any Exercise Notice in connection with this Warrant,
shall be sufficiently made if sent by nationally recognized express same-day,
next-day or second-day courier service at its principal offices as shown below
or as changed by the Company from time to time by like notice. All such notices
shall be deemed to be delivered, given and received for all purposes as of:
(i) three Business Days immediately following the date sent, if sent by first
class mail, postage prepaid, (ii) the date so delivered, if delivered
personally, (iii) the date sent, if sent by facsimile, and (iv) the date sent,
the next Business Day, or the second Business day, if sent by same-day, next-day
or second-day courier service, respectively.

 

(b)                                 Amendment or Waiver. Any term of this
Warrant may be amended or waived only by an instrument in writing signed by the
party against which enforcement of the change or waiver is sought.

 

(c)                                  Successors and Assigns. The rights and
obligations of the parties may not be assigned or delegated without the prior
written consent of the other party except as provided herein. Subject to the
terms hereof, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the permitted
successors and assigns of the Holder hereof. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and to the extent applicable, all Holders of Warrant Shares issued upon the
exercise hereof (including transferees), and shall be enforceable by any such
Holder.

 

(d)                                 Interpretation. In case any provision of
this Warrant shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby. If, however, any provision of this

 

12

--------------------------------------------------------------------------------


 

Warrant shall be invalid, illegal, or unenforceable under any such applicable
law in any jurisdiction, it shall, as to such jurisdiction, be deemed modified
to conform to the minimum requirements of such law, or, if for any reason it is
not deemed so modified, it shall be invalid, illegal, or unenforceable only to
the extent of such invalidity, illegality, or limitation on enforceability
without affecting the remaining provisions of this Warrant, or the validity,
legality, or enforceability of such provision in any other jurisdiction. The
Company and the Holder each acknowledges that any applicable law that would
require interpretation of any claimed ambiguities in this Warrant against the
drafter thereof, has no application and is expressly waived.  If any claim is
made relating to any conflict, omission or ambiguity in the provisions of this
Warrant, no presumption or burden of proof or persuasion will be implied because
this Warrant was prepared by or at the request of the Company or the Holder or
its respective counsel. The headings and titles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant. This Warrant together with the exhibits and schedules hereto
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof;
for the avoidance of doubt, the terms and conditions of the Agreement shall
apply exclusively to the Agreement and the subject matter thereof, and the terms
and conditions of the Agreement shall not govern this Warrant or the subject
matter hereof.

 

(e)                                  Governing Law; Venue. This Warrant shall be
governed by and construed in accordance with the internal laws of the State of
Delaware. Each party unconditionally and irrevocably agrees to submit to the
exclusive jurisdiction of the Delaware Court of Chancery (or other applicable
state or federal courts in the State of Delaware if such court lacks
jurisdiction) and any appellate court from such court for the purpose of any
dispute, controversy or claim arising under or relating to this Warrant or the
breach, termination or validity thereof. Each party unconditionally and
irrevocably waives any objections which they may have now or in the future to
such jurisdiction, including any objections by reason of lack of personal
jurisdiction, improper venue or inconvenient forum.

 

[The remainder of this page has intentionally been left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company caused this Warrant to be executed by an officer
thereunto duly authorized.

 

 

THE COMPANY

 

 

 

SEMTECH CORPORATION

 

 

 

 

 

By:

/s/ Emeka N. Chukwu

 

Name:

Emeka N. Chukwu

 

Title:

Executive Vice President and Chief Financial Officer

 

Agreed and acknowledged by the Holder:

 

 

THE HOLDER

 

 

 

COMCAST CABLE COMMUNICATIONS

 

MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Robert Eatoff

 

Name:

Robert Eatoff

 

Title:

Executive Vice President Global Corporate Development and Strategy

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:                             Semtech Corporation (the “Company”)

 

Attention: Corporate Secretary

 

The undersigned Holder of the attached Warrant exercises:

 

[  ]                                  this Warrant in full; or

 

[  ]                                  a portion of this Warrant for
              shares of Common Stock

 

on a [Physical Delivery basis / Net Share Settlement basis / Net Cash Settlement
basis, subject to the Company’s agreement thereto, which the undersigned Holder
hereby requests,] in accordance with Section 2(a) of the Warrant, and hereby
instructs the Company to issue [certificates for a number of Warrant Shares /
payment in an amount] determined pursuant to Section 2(a) of the Warrant in the
name of and delivered to                                                 whose
address is:

 

 

 

and if such issued shares of Common Stock or payment, as the case may be, shall
not constitute the entirety of the Warrant, to deliver a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable under the
Warrant to the undersigned.

 

 

Registered Holder:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Atlanta, GA

Aurora, CO(1)

Baltimore, MD

Boston, MA

Chicago, IL

Colorado Springs, CO

Denver, CO(1)

Detroit, MI

Fresno, CA

Houston, TX

Indianapolis, IN

Jacksonville, FL

Memphis, TN

Miami, FL

Minneapolis, MN(2)

Nashville, TN

Newark, NJ

Oakland, CA(3)

Orlando, FL

Philadelphia, PA

Pittsburgh, PA

Portland, OR

Sacramento, CA

Saint Paul, MN(2)

San Francisco, CA(3)

San Jose, CA

Seattle, WA

Stockton, CA

Tampa, FL

Washington, D.C.

 

--------------------------------------------------------------------------------

(1)         Aurora, CO and Denver, CO are in the same Denver-Aurora-Lakewood, CO
Metropolitan Statistical Area.

 

(2)         Minneapolis, MN and St. Paul, MN are in the same Minneapolis-St.
Paul—Bloomington MN-WI Metropolitan Statistical Area.

 

(3)         Oakland, CA and San Francisco, CA are in the same San
Francisco-Oakland-Hayward, CA Metropolitan Statistical Area.

 

--------------------------------------------------------------------------------